El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
Esta apelación se estableció por la parte demandante contra resolución de la Corte de Distrito de Mayagiiez que con-cedió la celebración de un nuevo juicio fundándose en que bubo accidente o sorpresa por la parte demandada.
Ya-hemos dicbo en los casos de Santiago v. Vázquez, 15 D. P. R. 228, y en el de Fajardo v. Tió, 17 D. P. R. 338, que la concesión de un nuevo juicio, descansa grandemente en la discreción del juez que conoció del juicio; y en el de Rivero v. Hernández, 17 D. P. R. 904, bastante análogo al pre-sente y en el que el nuevo juicio se concedió también por acci-dente o sorpresa, se declaró lo siguiente: “Para que tal reso-lución se revoque los apelantes deben mostrar una razón muy poderosa. En el orden de los procedimientos la con-cesión o denegación de un nuevo juicio por e'1 fundamento de accidente o sorpresa, es una cuestión que debe dejarse ampliamente a la discreción de la corte inferior. Y a menos que se baya abusado de esa discreción, especialmente cuando se ba concedido el nuevo juicio, la corte de apelación seria-mente vacilará para intervenir con esa discreción. Este prin-cipio es casi uniforme en todas las autoridades, 29 Cyc. 103; y se citan los casos de Harper v. Wilkes, 76 Ga. 106, Shepherd v. Brenton, 15 Iowa 84.”
La demanda en este caso fue presentada en Io. de junio de 1915 y en ella alegaron los demandantes que la corpora-ción de transporte público Tbe New York & Porto Rico Steamship Co. les condujo a Mayagiiez 300 sacos de avena que habían comprado y pagado, los que con el consentimiento de la demandada empezaron a retirar del mjielle, pero cuando les quedaban aún 290 sacos se opuso la demandada a que los sacasen y los retuvo ilegalmente, causándole por ese acto los siguientes daños y perjuicios: por consultas con su abogado y confección de una escritura de requerimiento, $100; por *350dinero dejado de ganar en la venta de los 290 sacos de avena, $200; por pérdida de tiempo, molestias e incomodidades de la demandante, $2,800; total, $3,100. Por la súplica se pidió del tribunal que declarase que dicha avena era de la exclu-siva propiedad de la demandante y que en ella no tiene la demandada derecho, título o interés alguno, y que se la con-denase a pagarle $3,100 como indemnización por los daños y perjuicios, y que se decretara un injunction perpetuo pro-hibiéndole que realizase acto alguno contra el derecho del demandante a esos sacos de avena.
La contestación a la demanda hizo entre otras negati-vas la de que el flete por el trasporte no había sido pagado, pues si bien del conocimiento que le presentaron los deman-dantes a sus agentes en Mayagüez para retirar la avena resul-taba que el flete era prepayable, por lo que ordenaron la entrega, sin embargo, luego le avisó la oficina de San Juan de que no estaba pagado, siendo éste el motivo por el que se retuvo dicha avena ya que el cargamento según una cláu-sula del contrato de fletamento está afecto a un gravamen (lien) para el pago del mismo; también negó que se cau-saran a los demandantes los daños y perjuicios que recla-man, salvo gastos de abogado y notario, pues la suspensión en la entrega fué de carácter momentáneo.
La defensa de la demandada fué que el flete no se había pagado, por lo que tenía el derecho de retención y como con-secuencia que no debía daños y perjuicios. Celebrado el juicio el juez de distrito dictó sentencia de conformidad con todas las peticiones de la demanda fundándose en que du-rante el juicio hicieron las partes la siguiente estipulación que fué confeccionada y dictada al taquígrafo por los abo-gados de las partes^, a saber:
“Estipulación: los demandados aceptan todos los hechos de la de-manda, excepto que la avena fuera de la absoluta propiedad de la demandante, porque los fletes no estaban- pagados, ni antes, ni en el día de la suspensión de la entrega, y que los fletes fueron pagados en 3 de julio de 1915.
*351“La demandante no acepta como cierto qne los fletes no hubieren sido pagados antes de la entrega de la avena, ni en el día de la suspen-sión de la entrega. ’ ’
A nuestro modo de ver las cosas, como en la estipula-ción se afirma qne el pago del flete se hizo mucho tiempo ■después que la mercancía fné retenida, hecho negado por los demandantes, quedaba viva entre las partes esa cues-tión y la consiguiente del derecho de retención, así como la de los perjuicios qne se reclaman, pues alegando la deman-dada la falta de pago del flete y su consiguiente derecho de retención, era consecuencia lógica que negaba también de-ber perjuicio por dicha retención. Sin embargo, resuelto por el juez inferior en.su sentencia que una vez que hizo la entrega ele la mercancía desapareció su derecho de retención, tomó en cuenta literalmente la estipulación y, sin más prueba, condenó al pago de toda la cantidad reclamada, aunque con-signando que la cuantía de los daños puede haber sido un descuido toda vez que es muy posible que resultara excesiva después de las pruebas.
Después de esto fué que se solicitó el nuevo juicio por el fundamento consignado en el número 2o. del artículo 221 del Código de Enjuiciamiento Civil y 140 del mismo código, alegando que fué un error el consignar la estipulación en esos términos y una sorpresa en cuanto al alcance que se daba a la estipulación, que no fué su intención nunca el acep-tar la cantidad reclamada por daños, según el convenio verbal que se hizo ante la corte antes de reducirlo a escrito; y que el- error se debió a no entender bien el abogado principal de los demandados el idioma en que se redactó la esti-pulación.
Estamos convencidos de que efectivamente hubo un error en- la redacción de la estipulación y en el alcance que se le dió, que quizás a pesar de sus palabras no dice* lo que la corté siguiendo al pie de la letra las palabras de la estipu-lación entendió que decía, y que se hizo justicia al conceder el nuevo juicio si no por el No. 2o. del artículo 221, por el *352140 del Código de Enjuiciamiento Civil, por lo que sin entrar a considerar otras cuestiones de poca monta propuestas por la parte apelante, debemos confirmar la resolución apelada.

Confirmada la resolución apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.